            Case 1:19-cv-03619-VSB Document 65 Filed 10/27/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 VALE S.A.

                 Petitioner,
                                                            Case No. 19-cv-3619-VSB
           v.
                                                            Hon. Vernon S. Broderick
 BSG RESOURCES LIMITED,

                 Respondent.



                    NOTICE OF WITHDRAWAL OF APPEARANCE
                 AND REQUEST FOR REMOVAL FROM SERVICE LIST

         PLEASE TAKE NOTICE that Duane Morris LLP, by the undersigned attorney, has

appeared on behalf of Respondent BSG Resources Limited in the above-captioned action on behalf

of William Callewaert and Malcolm Cohen in their former capacities Joint Administrators and

Foreign Representatives for the Debtor BSG Resources Limited (in administration), and hereby

withdraws his appearance, including the Notice of Appearance filed by counsel on June 6, 2019

[Dkt. No. 18].

         PLEASE TAKE FURTHER NOTICE that Duane Morris LLP thereby seek the removal

of the undersigned from: (a) all service lists, and (b) the electronic noticing for the above-captioned

case.

 Dated: October 27, 2020                                    Respectfully submitted,
 New York, New York
                                                            /s/ Frederick D. Hyman
                                                            Frederick D. Hyman (NY 2553832)
                                                            DUANE MORRIS LLP
                                                            1540 Broadway
                                                            New York, New York 10036
                                                            Telephone: (212) 692-1000
                                                            RHyman@duanemorris.com




DM3\7131268.1
